IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE
                                                                        FILED
THOMAS MILO LOGAN,                   )                               October 14, 1998
                                             )
       Plaintiff/Appellant,          )       Coffee Chancery        Cecil W. Crowson
                                             )      No. 2687       Appellate Court Clerk
VS.                                          )
                                             )      Appeal No.
MARY JANE LOGAN,                             )      01A01-9711-CH-00660
                                             )
       Defendant/Appellee.           )


                                  CONCURRING OPINION


       I concur with the court’s opinion because Mr. Logan has not established the existence of
materially changed circumstances that warrant a reduction in his spousal support obligations.


                                             _______________________________
                                             WILLIAM C. KOCH, JR., JUDGE